department of the treasury internal_revenue_service washington d c date number release date cc ita postu-157409-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel large and mid-size business laguna niguel cc lm ctm ln attn kenneth c peterson attorney from associate chief_counsel income_tax accounting cc ita subject partnership losses from carryover_basis in debt this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent foreign bank a business b foreign bank c dollar_figured dollar_figuree dollar_figuref llc g trust h individual i individual j corp k corp l legend postu-157409-01 corp m corp n p corp q dollar_figurer s t dollar_figureu corp v dollar_figurew corp y corp z corp aa dollar_figurebb dollar_figurecc dollar_figuredd foreign bank ee corp ff dollar_figuregg dollar_figurehh dollar_figurejj dollar_figurekk corp ll foreign bank mm dollar_figurenn dollar_figurepp date qq individual rr individual ss dollar_figurett dollar_figureuu dollar_figurevv dollar_figureww dollar_figurexx date yy dollar_figurezz llc aaa dollar_figurebbb dollar_figureccc ddd corp eee dollar_figurefff ggg dollar_figurehhh postu-157409-01 entity iii dollar_figurejjj dollar_figurekkk dollar_figurelll dollar_figuremmm dollar_figureppp dollar_figureqqq dollar_figurerrr dollar_figuresss dollar_figurettt dollar_figureuuu dollar_figurevvv dollar_figurewww dollar_figurexxx dollar_figureyyy dollar_figurezzz business aaaa dollar_figurebbbb dollar_figurecccc dollar_figuredddd dollar_figureeeee entity ffff dollar_figuregggg entity hhhh dollar_figureiiii entity jjjj entity kkkk entity llll dollar_figuremmmm dollar_figurennnn dollar_figurepppp dollar_figureqqqq rrrr dollar_figuressss dollar_figuretttt dollar_figureuuuu dollar_figurevvvv wwww foreign bank xxxx dollar_figureyyyy corp zzzz dollar_figureaaaaa llc bbbbb dollar_figureccccc postu-157409-01 dollar_figureddddd dollar_figureeeeee dollar_figurefffff dollar_figureggggg year year year year year year year year year year year issue sec_1 whether under the facts presented a partnership has basis in notes contributed by a partner whether a taxpayer can shift the recognition of inherent loss to a third party by contributing the property to a partnership selling its interest in the partnership to the third party and having the partnership sell the loss property ie whether under the facts of this case the partnership_anti-abuse_rules sec_1_701-2 prevent the new partner from recognizing the loss whether sec_731 and sec_752 prevent the netting of an early gain caused by a decrease in a partner’s share of partnership liabilities with a later increase in basis caused by an increase in that partner’s share of partnership liabilities whether the disguised sale rules under sec_707 apply to the transaction described conclusion sec_1 if the notes were worthless an argument could be made that llc g acquired no basis in the notes because there was no contribution in the true sense of the word as nothing of value was transferred to it debt may be totally worthless within the meaning of the regulations when the taxpayer has no prospect of recovering more than a trivial amount in addition partnership basis should be reduced to the extent the foreign banks or their successors or related entities should have deducted the notes as bad_debts in prior years also a taxpayer may not have basis in debt that exceeds its fair_market_value when received the advances by the foreign banks in this case postu-157409-01 could be characterized as either theft losses or equity if they are the proper timing for deduction may be earlier under the facts presented the parties may not shift the recognition of inherent loss to a third party by contributing the property to a partnership selling its interest in the partnership to the third party and having the partnership sell the loss property under the the facts of this case the partnership_anti-abuse_rules sec_1_701-2 prevent the new partner from recognizing the loss they apply to trust h as well as to corp eee under the facts presented sec_731 and sec_752 prevent the netting of an early gain caused by a decrease in a partner’s share of partnership liabilities with a later increase in basis caused by an increase in that partner’s share of partnership liabilities the disguised sale rules under sec_707 do not apply to the transaction synopsis facts during the late 1980s and early 1990s foreign bank a later renamed foreign bank mm and foreign bank c advanced substantial funds which resulted in the purchase and operation of business b which was carried on by various named entities discussed below foreign bank a is wholly owned by foreign bank c some of the notes pertaining to the advances were from or later transferred to a related corporation foreign bank xxxx a significant portion of business b was sold after the sale the foreign banks held two notes with a face_amount of dollar_figured and dollar_figuree the foreign banks also retained stock with a basis of dollar_figuref since the foreign banks could not benefit domestically from a bad_debt deduction they attempted to sell or otherwise transfer the tax losses to entities which could use them for their benefit in furtherance of this plan the foreign banks contributed their high basis low fair_market_value notes to llc g and subsequently transferred its membership interest in llc g to an unrelated entity trust h which could use the capital losses then each time llc g sold a portion of the notes trust h its main member was allocated large flow-through capital losses which would offset unrelated capital_gains llc g also engaged in similar transactions through the formation of an additional partnership neither the amount or the bona_fide nature of debt represented by the notes has been substantiated postu-157409-01 more detailed summary of facts during the late 1980s and into the early 1990s foreign banks a and c made various large advances in the form of loans to individual i and individual j corp k corp l and related entities beginning at least as far back as year the foreign banks were advancing money to corp k and related entities late in year corp k obtained the financing from foreign bank a to acquire business b by purchasing corp m as part of this acquisition corp m merged into a corp k subsidiary and corp m was the survivor corporation corp m then changed its name to corp n prior to the purchase foreign bank c advanced dollar_figurer to corp q on the same day corp q in turn advanced almost all of the amount to corp k retaining only a small portion as a fee corp k pledged s of the stock of corp n to corp q as security for the repayment of its advance and gave it t of its corp n stock as a fee for the transaction corp q pledged the t of corp n stock to foreign bank c as security for its advance corp q also assigned its right to receive s of the corp n stock to foreign bank c if corp k defaulted on the purported loan foreign bank a advanced funds to corp k and corp n to help them avoid bankruptcy in connection with this extension of credit corp k and certain related corporations pledged to foreign bank a all shares of corp k owned by the corporations as security for repayment of the advances made by foreign bank a all the shares of corp k and corp n owned by such entities were placed under voting_trust agreements in favor of foreign bank a the shares covered by these pledge agreements and voting_trust agreements included almost all of the outstanding common_stock of corp n about the same time foreign bank a corp k and corp n entered into an interim revolving credit agreement a portion of this purported debt created under this agreement was later canceled in the year foreclosure however foreign bank a continued to extend credit under this agreement after that date the balance was eventually consolidated into the dollar_figured note soon after foreign bank a and corp n also entered into a credit agreement for advances up to dollar_figureu this amount was eventually also part of the dollar_figured note in year because corp k corp l and corp n could not pay their debts foreign bank a foreclosed on corp k’s corp n stock foreign bank c created a wholly owned subsidiary called corp v foreign bank a sold to corp v dollar_figurew in notes receivable from corp k and corp l for dollar_figurew corp v then purchased the corp n stock from foreign bank a by giving dollar_figurew in notes receivable back to foreign bank a corp v acquired p of the shares of corp n as a result of the foreclosure corp n changed its name to postu-157409-01 corp y soon after foreign bank a advanced money to corp y this advance eventually became part of the dollar_figured note subsequently in year corp y created a subsidiary corp z corp y changed its name to corp aa corp z changed its name to corp y corp aa gave substantially_all of its assets and certain liabilities to the new corp y corp aa retained only limited assets and had very high liabilities on the same date foreign bank c and new corp y entered into a working_capital agreement under which foreign bank c advanced a total of dollar_figurebb this amount eventually became the dollar_figuree note late in year corp aa and foreign bank a entered into an agreement restructuring the purported debt of corp aa to foreign bank a corp aa executed a note in which it promised to pay dollar_figurecc and pledged all of the securities it owned to foreign bank a in year foreign bank a advanced an additional dollar_figuredd which created a total purported debt of dollar_figured in march of year foreign bank c created foreign bank ee and gave foreign bank ee its interest in the corp v stock in year corp q assigned its right to receive dollar_figureu from corp k and its security_interest in s of the corp n stock to foreign bank c at the same time foreign bank c purchased the t of corp aa formerly corp n stock owned by corp q by cancelling the purported loan on which corp q owed a principal_amount of dollar_figurer plus dollar_figure in december of year foreign bank c gave this corp aa stock to corp v corp v then owned of corp aa formerly corp n corp v was liquidated in year leaving foreign ee as the owner of corp ll in year new corp y stock was sold to corp ff corp ff agreed to pay dollar_figuregg to corp aa’s creditors to pay off a portion of new corp y’s debt various banks agreed to provide dollar_figurehh of equity financing dollar_figurejj of term debt and dollar_figurekk of revolving credit to corp f just prior to the sale corp aa was renamed corp ll foreign bank a was renamed foreign bank mm at the time of the sale new corp y was insolvent by an estimated dollar_figuree and owed foreign bank c dollar_figurenn in purported loans dollar_figurepp of the purchase_price was paid to bank c which left a principal balance outstanding of dollar_figuree corp aa renamed corp ll assumed the obligation to pay the dollar_figuree outstanding balance after the sale corp aa corp ll was left with almost no assets because almost all of its assets had been in new corp y foreign bank c gave the dollar_figuree note to foreign bank ee on or before date qq foreign bank ee gave the dollar_figuree note and the stock of corp ll to foreign bank xxxx on date qq corp zzzz and individual ss formed llc g by contributing dollar_figurett and each acquiring a common and preferred interest in llc g at that time individual ss was the president of corp ll and he and individual rr were partners in another venture individual rr was the grantor of trust h on the next day foreign banks mm and xxxx contributed the dollar_figured plus dollar_figuree in corp ll notes and foreign bank xxxx’s p postu-157409-01 ownership_interest in corp ll to llc g in exchange for a preferred interest their approximate capital accounts at the time of contributions were as follows foreign bank mm - dollar_figureuuuu tax dollar_figureuu book and foreign bank xxxx - dollar_figurevv dollar_figureww book on the same date trust h contributed dollar_figurexx and acquired a common interest in llc g leaving corp zzzz and individual ss each with a common interest approximately three weeks later on date yy foreign banks mm and xxxx sold their preferred interest to trust h for dollar_figurezz the amount in the book capital accounts the parties did not make a sec_754 election in december of year llc g sold dollar_figurer of the dollar_figured notes due for corp ll to enity iii for dollar_figureccccc and dollar_figureddddd in notes no payments were made on the entity iii notes in years through in november year llc aaa was created llc g acquired a wwww interest in llc aaa by contributing dollar_figurebbb in cash and dollar_figuree in notes due from corp ll to llc aaa approximately one month later llc g sold a ddd interest in llc aaa to corp eee for dollar_figurett in cash and a dollar_figurefff note in year llc g sold an additional ggg interest in llc aaa to corp eee for dollar_figurehhh and a dollar_figureyyyy increase in corp eee’s note to llc g in december of year llc aaa sold dollar_figuree of the corp ll note receivables to entity iii for dollar_figurejjj cash and dollar_figurekkk note no payments were made on the entity iii notes in year or year during december of year through the sale of dollar_figurer of the corp ll notes and its interest in llc aaa llc g recognized approximately dollar_figurelll in capital losses which flowed through to trust h in december of year trust h made a dollar_figuremmm capital_contribution to llc g in the form of an assignment of its interest in llc bbbbb which held valuable marketable_securities as a result of this capital_contribution trust h’s grantor individual rr was able to use dollar_figureppp of the losses to offset unrelated capital_gains the remaining losses dollar_figureqqq were carried over to year in year llc g sold another dollar_figurerrr of notes to entity iii for dollar_figuresss cash and dollar_figurettt in notes llc g recognized dollar_figureccc of losses all of which flowed through to individual rr from trust h trust h contributed an additional dollar_figureuuu in assets to llc g and individual rr used dollar_figurevvv in losses in year the remaining dollar_figurewww loss from year plus the dollar_figureqqq from year were carried over to year in year individual rr had dollar_figureeeeee in capital_gains with which to offset the carryover losses also in december of year through its sale of its corp ll notes llc aaa recognized approximately dollar_figureccc in capital losses dollar_figurexxx of which flowed through to corp eee at about the same time corp eee purchased dollar_figureggggg in treasury bills t bills and financed them through the use of a repurchase_agreement both the t bills and the related liability the repurchase_agreement were contributed to llc aaa in order to give corp eee enough basis with which to use all of its allocated losses in that year in january of year the repurchase_agreement was closed out and llc aaa was deemed to have distributed to corp eee dollar_figureaaaaa the amount of the partnership_liability relief corp eee did not recognize gain with respect to this deemed_distribution as it should have but instead attempted to create additional basis against which this postu-157409-01 gain could be netted by contributing in december year t bills and another repurchase_agreement the second repurchase_agreement was closed out in january in year and in december in year corp eee contributed another set of t bills and related repurchase_agreement with the apparent purpose of attempting to delay the recognition of gain during year and year which were also its tax years llc g incurred no business_expenses and earned no income directly related to the operation of the business rather all of its income and expenses flowed through to it from llc bbbbb during those years llc g did not have any employees in year llc g’s tax_return shows dollar_figureyyy in direct expenses dollar_figurezzz of which were related to business aaaa expenses and some salary and other expenses for the years year through year llc aaa incurred no expenses and had only passive_income during the same period all of its income approx dollar_figurebbbb and losses approx dollar_figurecccc flowed through from investments in year corp eee contributed dollar_figurefffff to llc aaa in year llc aaa deposited dollar_figuredddd of the dollar_figurehhh contributed by corp eee into a money market account during this time period llc aaa also invested dollar_figureeeee in entity ffff dollar_figuregggg in entity hhhh dollar_figureiiii in entity jjjj and approximately dollar_figurefff in entity kkkk neither entity jjjj nor entity kkkk were involved in the business aaaa in year llc g contributed the remaining corp ll note receivables to corp ll and then corp ll entered into a c reorganization with entity llll wherein it obtained entity llll stock in exchange for all of its assets and then it liquidated and distributed the entity llll stock to its sole shareholder llc g llc g’s year tax_return show a dollar_figuremmmm tax basis and a dollar_figurennnn book_value in the entity llll stock issue partnership basis in debt law and analysis if the notes were worthless an argument could be made that llc g acquired no basis in the notes because there was no contribution in the true sense of the word since nothing of value was transferred to it 28_tc_1034 acq 1958_2_cb_7 hayutin v commissioner t c memo aff’d 508_f2d_462 10th cir whether the debt was worthless when it was contributed to llc g is a factual question which requires an examination of all the circumstances see 326_us_287 wedum supply co inc v commissioner t c memo we defer to you on this factual issue but can provide the following guidance sec_1_166-3 requires that the debt be totally worthless to be deductible as a bad_debt under sec_166 debt may be totally worthless within the meaning of the regulations when the taxpayer has no prospect of recovering more than a trivial amount 87_f3d_197 7th cir cert_denied 519_us_950 washington trust co of pittsburgh v commissioner 1_tcm_5 revrul_71_577 1971_2_cb_129 further these authorities show a trivial amount may be defined to be only cents on the dollar that is a very small percentage of the total amount as is the situation here however there may be some issue whether reliance on the percentage of recovery is appropriate when amounts that could be received are substantial see 166_fsupp_914 s d cal vacated on another issue 289_f2d_222 9th cir we may also examine whether the foreign banks’ bases in the notes is correct or whether the bases should have been reduced by deductions in prior years united_states tax law is applied to determine a foreign entity’s proper basis ahadpour v commissioner ustc big_number 9th cir 40_tc_666 acq in result 1966_2_cb_5 antuna v commissioner t c memo the taxpayer must establish basis in the notes for them to be recognized for tax purposes see grace v commissioner t c memo antuna supra the sale of the notes is properly a capital_loss and is not governed by sec_166 see 180_f2d_564 3d cir cert 340_us_817 44_tc_705 however partnership basis should be reduced to the extent foreign banks a or c or their successors or related entities should have deducted their bases in the notes as bad_debts in prior years a corporation has the option of deducting a debt when it becomes wholly worthless or partially worthless sec_166 the deduction of a partially worthless_debt requires that the taxpayer charge off the loan in the year it is deducted sec_166 sec_1_166-3 the taxpayer may not delay the deduction of a debt that is totally worthless 169_f2d_595 6th cir seaboard commercial t c pincite 2_tc_347 aff’d 143_f2d_712 5th cir however a taxpayer is not required to write off debt as partially worthless 129_f2d_908 4th cir 92_f2d_596 2d cir 312_f2d_402 ct_cl for example in american cigarette the taxpayer had loaned money to a corporation that had steadily declined over a number of years the taxpayer delayed writing off all the debt until the corporation had gone out of business and the assets had been sold off the government argued that because the debt was in the form of a number of notes the notes should have progressively been found to be postu-157409-01 worthless as the business died the second circuit rejected this argument finding that a creditor may allocate payments among notes as it pleases and could therefore wait until the entire debt was worthless before writing it off in addition a taxpayer may not have basis in a debt acquired that exceeds its fair_market_value upon receipt 22_tc_507 acq 1954_2_cb_6 estate of rapoport v commissioner t c memo this is true even if the taxpayer paid more for the notes than they were worth and the taxpayer is not found to have had a purpose of tax_avoidance see thompson supra however a taxpayer’s tax_avoidance purpose can be a factor in finding an acquirer’s basis in debt should be reduced to fair_market_value 17_tc_870 see emmen v commissioner 77_tc_1326 acq 183_2_cb_1 the absence of an arm’s length transaction may also be considered in requiring basis to be reduced to fair_market_value lemmon t c pincite 58_tc_757 acq 1975_2_cb_1 however there is an exception to the rule found in thompson when as in this case the acquirer takes a carryover_basis in the asset that equals the basis of the transferor see american credit corp v commissioner t c memo hayutin supra american credit explicitly found such an exception in the context of a corporate_reorganization it also distinguished mountain wholesale because it involved circumstances where the taxpayer acquired its own basis the holding in hayutin is less clear like the present case hayutin involves the contribution of a note to a partnership where the note was arguably worth less than the partner’s basis the tax_court allowed the partnership to have the partner’s basis in the note however the reasoning of the court does not explicitly state the exception for carryover_basis and instead relies in part upon limited arguments concessions and stipulations of fact by the commissioner the commissioner acquiesced in american credit aod lexis and hayutin aod lexi sec_51 but neither action on decision discusses the carryover exception in addition specific partnership provisions also address the tax_avoidance purpose in the context of the present case the partnership provisions are discussed below in issue further it appears that many of the loans were worthless when made and therefore do not comprise bona_fide debt see garret v commissioner 39_tc_316 stark v commissioner t c memo bona_fide debt is made only when there is a reasonable expectation that it will be repaid 61_tc_367 acq 1974_2_cb_3 klaue v commissioner t c memo to determine what portion of the loans are not bona_fide courts look to see if there was a reasonable expectation of repayment at the time individual advances were made c m gooch lumber sales co v commissioner t c remanded on another issue 406_f2d_290 6th cir weis v commissioner t c memo stark supra difficulty in determination of which part of a purported debt is bona_fide does not mean that an all or nothing postu-157409-01 approach must be adopted gooch lumber t c pincite thus portions of the debt in the present case may not be included in the basis of the notes contributed if the notes are not bona_fide debt then there is a question of how they should be characterized you have suggested that the loans may have been obtained fraudulently and there is evidence of criminal misconduct if so they may be embezzlement losses they may also be characterized as equity although we have not analyzed either of these possibilities completely we have provided some guidance for the possible development of these issues as discussed below the analysis of when the deduction for the notes should have been taken varies depending upon their characterization treatment as a theft_loss theft losses are allowed under sec_165 under sec_165 they are treated as sustained during the taxable_year in which the taxpayer discovers the loss whether a theft_loss has been sustained within the meaning of sec_165 is determined under applicable local law 90_tc_1248 79_tc_846 revrul_72_112 1972_1_cb_60 the word theft is a word of general and broad connotation intended to cover and covering any criminal appropriation of another's property 63_tc_736 aff'd in an unpublished opinion 523_f2d_1053 5th cir quoting 232_f2d_107 5th cir under sec_1_165-8 the term theft is defined to include embezzlement even if the service may have the option to challenge the notes as bona_fide debt the taxpayer may be held to a characterization of an amount as debt see 103_tc_481 aff’d 70_f3d_142 d c cir litchfield v commissioner t c memo aff'd in an unpublished order ustc big_number 10th cir see also 108_tc_590 miller v commissioner t c memo aff'd in an unpublished opinion 6th cir date taxpayers have been held to have less opportunity to challenge the form of their transactions than the government see 565_f2d_1388 9th cir 87_tc_178 aff'd in an unpublished order 833_f2d_303 3d cir this is particularly true where the parties clearly intended the transaction chosen and that form had an obvious tax purpose mcnulty v commissioner t c memo see also coleman t c pincite juden v commissioner t c memo aff'd 865_f2d_960 8th cir postu-157409-01 if some of the advances are in fact embezzlements they arguably should have been deducted when discovered sec_165 however if there was a reasonable possibility that the embezzlements could be recovered at the time the were discovered then it is possible that they could be treated as debts and become deductible when the debts subsequently become worthless see 43_f2d_904 9th cir treatment as equity if certain of the advances are treated as equity rather than debt they are subject_to sec_165 which allows deductions for losses sustained during the year under sec_1_165-1 a loss is allowable only for the taxable_year in which the loss is sustained for this purpose a loss is treated as sustained during the taxable_year in which the loss is evidenced by closed and completed transactions and fixed by identifiable events occurring in the taxable_year any advances that were in fact equity in new corp y should have included any calculation for the sale of that stock in year we would question the assumption of the remaining liabilities of corp y by corp aa as worthless when made as to the stock in corp ll formerly corp aa and any advances determined to be equity in it the question will be whether it was worthless under sec_165 which allows for deductions for worthless securities the question of worthlessness is again completely factual and under your jurisdiction see eg boehm u s pincite klepetko v commissioner t c memo aff'd in an unpublished opinion 2d cir date there is a two-part test for determining whether stock is worthless first the stock must cease to have liquidating value ie the corporation has an excess of liabilities over assets second the stock must lack potential value 71_tc_955 acq 1979_2_cb_1 38_bta_1270 nonacq 1939_1_cb_57 aff'd 112_f2d_320 7th cir the stock must be worthless under both factors before the loss is fixed see 807_f2d_59 6th cir the standard has been stated to be whether a prudent businessman would have considered the stock to be worthless 50_tc_369 aff'd 424_f2d_1 6th cir cert_denied 400_us_869 flint industries inc v commissioner t c memo see 332_f2d_555 9th cir prudent purchaser test which appears to control in the present case in regard to the two-part test it is apparent that corp aa later corp ll was insolvent however in determining whether a corporation is in fact insolvent only loans that are bona_fide and not in substance equity are counted see ditmar v commissioner 23_tc_789 acq 1955_2_cb_5 leuthold v postu-157409-01 commissioner t c memo wildes v commissioner t c memo therefore in determining insolvency advances will be considered as either debt or equity there are two ways of showing lack of potential value liabilities so exceed the assets that there is no hope for recovery or certain identifiable events have occurred that demonstrate the worthlessness of the stock morton b t a pincite even if some of the advances are reclassified as equity it still appears that corp ll was so insolvent that there was no hope of recovery in years prior to the contribution to llc g see steadman v commissioner t c pincite corona v commissioner t c memo aff’d without opinion 33_f3d_1381 11th cir cert_denied 513_us_1094 otherwise worthlessness must be shown by the occurrence of certain identifiable events such as the bankruptcy cessation from doing business or liquidation of corporation or the appointment of a receiver which either evidence or cause the worthlessness of the stock morton b t a pincite see steadman t c pincite issue application of the anti-abuse_rules the service may apply sec_1_701-2 to challenge the losses reported by trust h and corp eee sec_1_701-2 the partnership anti-abuse rule in pertinent part provides that subchapter_k is intended to permit taxpayers to conduct joint business including investment activities through a flexible economic arrangement without incurring an entity-level tax implicit in the intent of subchapter_k are the following requirements the partnership must be bona_fide and each partnership transaction or series of related transactions individually or collectively the transaction must be entered into for a substantial business_purpose the form of each partnership transaction must be respected under substance over form principles and except as otherwise provided the tax consequences under subchapter_k to each partner of the partnership operations and of transactions between the partnership and the partner must accurately reflect the partners’ economic agreement and clearly reflect the partner’s income however certain provisions of subchapter_k and the regulations thereunder were adopted to promote administrative convenience and other policy objectives with the recognition that the application of those provisions to a transaction could in some circumstances produce tax results that do not properly reflect income thus the we agree with your analysis that sec_704 does not prevent the shifting of these losses postu-157409-01 proper reflection of income requirement is treated as satisfied with respect to a transaction that satisfies requirement sec_1 and to the extent that the application of such a provision to the transaction and the ultimate tax results taking into account all the relevant facts and circumstances are clearly contemplated by the provision sec_1_701-2 provides that if a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k the commissioner can recast the transaction for federal tax purposes as appropriate to achieve tax results that are consistent with the intent of subchapter_k thus even though the transaction may fall within the literal words of a particular statutory or regulatory provision the commissioner can determine based on the particular facts and circumstances that to achieve tax results that are consistent with the intent of subchapter_k the purported partnership should be disregarded in whole or in part and the partnership’s assets and activities should be considered in whole or in part to be owned and conducted respectively by one or more of its purported partners one or more of the purported partners of the partnership should not be treated as a partner the methods_of_accounting used by the partnership or a partner should be adjusted to reflect clearly the partnership’s or the partner’s income the partnership’s items of income gain loss deduction or credit should be reallocated or the claimed tax treatment should otherwise be adjusted or modified whether a partnership was formed_or_availed_of with a principal purpose to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner inconsistent with the intent of subchapter_k is determined based on all of the facts and circumstances including a comparison of the purported business_purpose for a transaction and the claimed tax benefits resulting from the transaction sec_1_701-2 sec_1_701-2 lists various factors that may be considered in making the determination sec_1_701-2 example provides an example of a plan to duplicate losses through the absence of a election through the use of a partnership that is not consistent with the intent of subchapter_k in example a wanted to sell land to b with a basis of dollar_figurex and a fair_market_value of dollar_figurex a and b devised a plan a principal purpose of which was to permit the duplication for a substantial period of time of the tax_benefit of a’s built-in_loss in the land a c and w formed a partnership prs a contributed the land and c and w each contributed dollar_figurex prs invested the dollar_figurex in an investment_asset in year at a time when the values of the partnership’s assets had not materially changed prs agreed with a to liquidate a’s interest in exchange for the investment_asset held by prs under b a’s basis in the asset was dollar_figurex a sold the investment_asset to x an unrelated party recognizing a dollar_figurex loss prs did not make an election under sec_754 accordingly prs’s basis in the land contributed by a remained at dollar_figurex prs sold the land to b for dollar_figurex its fair market postu-157409-01 value thus prs recognized a dollar_figurex loss that was allocated equally between c and w and they each reduced the bases in their partnership interests to dollar_figurex thus upon liquidation of prs or their interests therein each of c and w would recognize dollar_figurex of gain however prs’s continued existence defers recognition of that gain indefinitely in sec_1_701-2 example prs was used with a principal purpose of reducing substantially the present_value of the partners’ aggregate federal tax_liability in a manner inconsistent with the intent of subchapter_k therefore in addition to possibly challenging the transaction under judicial principles or other statutory authorities such as the substance_over_form_doctrine or the disguised sale rules under sec_707 the commissioner can recast the transaction as appropriate under sec_1_701-2 compare sec_1_701-2 example in which the use of a partnership for which no election under sec_754 had been made is consistent with the intent of subchapter_k a_trust h here the foreign banks’ contribution of the corp ll notes and stock to llc g and the sale of their partnership_interest three weeks later to corp zzzz or a related_entity appear to be part of a plan to transfer losses through the absence of a sec_754 election the notes and stock had a dollar_figurepppp basis and the related partnership interests were sold for dollar_figurezz since the partnership did not make an election under sec_754 its adjusted_basis in the notes and stock remained at dollar_figurepppp on december year llc g sold dollar_figurer of dollar_figured notes to entity iii for dollar_figurecccc and the dollar_figureddddd note llc g reported substantial losses all of which were allocated to trust h and flowed through to individual rr in accordance with sec_1_704-3 trust h used the losses to offset unrelated capital_gains the same type of transactions occurred in year creating more losses with which individual rr could offset against more of his unrelated capital_gains the transactions here are subject_to recharacterization under sec_1_701-2 based on the following factors first any purported business_purpose for the transaction is insignificant in comparison to the tax benefits that would result if the transactions were respected for federal tax purposes it appears that there may have been no business_purpose to these transactions because in fact there were no business activities directly carried on by llc g during year and year its tax returns reflect no income or expenses from its operations but only flow through income and losses from trust h in year llc g purports to have incurred dollar_figureyyy in expenses and no income directly related to business aaaa it is unclear however the relationship such business activity has to the transfer of the notes and stock and any purported business_purpose for the transactions the transfer of the notes and stock seem insignificant in comparison to the tax benefits that would result if the transactions were respected for federal tax purposes it should be noted that it is llc g’s business activities not corp ll or trust h which should be scrutinized and postu-157409-01 determined if any business_purpose was served by contributing the property to the partnership rather than selling it directly to trust h second the present_value of the partner’s aggregate federal tax_liability is substantially less than had the partners owned the partnership’s assets and conducted the partnership’s activities directly if the foreign banks and trust h had conducted their activities directly rather than through llc g the foreign banks would have sold the notes and stock directly to trust h rather than contributing them to llc g and selling their partnership_interest to trust h upon the sale of the notes and stock the foreign banks would have recognized a loss trust h would have taken a cost_basis in the notes and stock equal to their purported fair_market_value dollar_figurezz trust h would then have contributed the notes and stock to the partnership and the partnership would have received a basis equal to trust h’s cost and the property’s fmv upon the subsequent sale of the notes at fair_market_value llc g would not have recognized any loss and none would have flowed through to trust h and individual rr conducting the activities through llc g allowed individual rr to claim a total of dollar_figureqqqq in capital losses to which he would not otherwise have been entitled because the foreign banks and trust h conducted their activities through llc g individual rr’s aggregate federal tax_liability was substantially less than it would have been if trust h had dealt directly with the foreign banks third the present_value of the partner’s aggregate federal tax_liability is substantially less than would be the case if purportedly separate transactions that are designed to achieve a particular end result are integrated and treated as steps in a single transaction as discussed above the present_value of trust h’s federal tax_liability was substantially less than would be the case if the transactions were integrated into a direct sale of the corp ll notes and stock to trust h accordingly we conclude that a strong argument could be made that the contribution by the foreign banks of the notes and stock to llc g and the subsequent sale of their partnership_interest to trust h were in substance a sale by the foreign banks of the notes and stock to trust h and a contribution by trust h of the notes and stock to llc g consequently trust h would have a cost_basis dollar_figurezz in the notes and stock and llc g would have a carryover_basis dollar_figurezz in the notes and stock when the notes are subsequently sold no loss would be recognized we note that the anti-abuse arguments would be even stronger if additional evidence could be developed with respect to the benefit the foreign banks received as a result of the capital_loss they sustained if the foreign banks received some tax_benefit either foreign or domestic from the loss the facts would more closely resemble the doubling of losses found in example of the anti-abuse_rules and would strengthen the anti- abuse arguments b corp eee postu-157409-01 the anti-abuse arguments with respect to corp eee are even stronger than those discussed above because of the clear doubling of losses and related tax benefits as a result the facts relating to llc aaa fit squarely within example of sec_1_701-2 llc g contributes dollar_figureccc in notes to llc aaa and the following month sold rrrr of its interest in llc aaa to corp eee for dollar_figurezzz llc g recognized approximately a dollar_figurexxx loss as a result of its sale of a portion of its interest in llc aaa to corp eee that same month llc aaa sold the underlying notes and recognized almost dollar_figureccc in losses approximately dollar_figurexxx of which was allocated to corp eee thus as a result of these transactions llc g and corp eee were able to duplicate the dollar_figurexxx loss and the related tax benefits as discussed above the transactions are also subject_to recharacterization because any purported business_purpose for the transaction is insignificant in comparison to the tax benefits that would result if the transactions were respected for federal tax purposes the facts show that for the years in question year through year llc aaa had no business operations of its own and that all of its income and losses flowed through from its passive investments in addition the transactions could be recharacterized because the present_value of the partner’s aggregate federal tax_liability is substantially less than had the partners owned the partnership’s assets and conducted the partnership’s activities directly if llc g had conducted the activities directly rather than through llc aaa llc g would have sold the notes directly to corp eee rather than contributing them to llc aaa and selling its partnership_interest to corp eee upon the sale of the notes llc g would have recognized a loss corp eee would have taken a cost_basis in the notes equal to their purported fair_market_value and contributed them to llc aaa with a carryover_basis upon the subsequent sale of the notes at fair_market_value llc aaa would not have recognized any capital_loss and none would have flowed through to corp eee conducting the activities through llc aaa allowed corp eee to claim a total dollar_figurexxx in capital losses which it would not otherwise have been entitled because llc g conducted the activities through llc aaa corp eee’s aggregate federal tax_liability was substantially less than it would have been if it had dealt directly with llc g moreover the present_value of the partner’s aggregate federal tax_liability is substantially less than would be the case if purportedly separate transactions that are designed to achieve a particular end result are integrated and treated as steps in a single transaction as discussed above the present_value of corp eee’s federal tax_liability was substantially less than would be the case if the transactions were integrated into a direct sale of the corp ll notes and stock from llc g accordingly we conclude that a strong argument could be made that the contribution by llc g of the dollar_figureccc notes to llc aaa and the subsequent sale of its partnership_interest to corp eee were in substance a sale by llc g of the notes to corp eee and a contribution by corp eee of the notes to llc aaa consequently llc aaa would postu-157409-01 have a cost_basis of dollar_figurezzz in the notes and no loss would be recognized upon the sale of the notes to a third party issue netting of early gain sec_731 and sec_752 prevent the netting of an early gain caused by a decrease in corp eee’s share of partnership liabilities with a later increase in basis caused by an increase in corp eee’s share of partnership liabilities sec_731 provides that when there is a distribution by a partnership to a partner gain shall not be recognized to that partner except to the extent that any money distributed exceeds the adjusted_basis of that partner's_interest_in_the_partnership immediately before the distribution sec_752 provides that any decrease in a partner's share of the liabilities of a partnership or any decrease in a partner's individual liabilities by reason of the assumption by the partnership of the individual liabilities shall be considered as a distribution of money to the partner by the partnership sec_1_752-1 provides that any increase in a partner's share of partnership liabilities or any increase in a partner's individual liabilities by reason of the partner's assumption of partnership liabilities is treated as a contribution of money by that partner to the partnership sec_1_752-1 provides that any decrease in a partner's share of partnership liabilities or any decrease in a partner's individual liabilities by reason of the partnership's assumption of the individual liabilities of the partner is treated as a distribution of money by the partnership to that partner sec_1_752-1 provides that if as a result of a single transaction a partner incurs both an increase in the partner’s share of partnership liabilities or the partner’s individual liabilities and a decrease in the partner’s share of the partnership’s liabilities or the partner’s individual liabilities only the net decrease is treated as a distribution from the partnership and only the net increase is treated as a contribution of money to the partnership here absent the effects of the anti-abuse_rules llc aaa incurred dollar_figureccc in losses in december year dollar_figurexxx of these losses were allocated to corp eee at year end prior to the end of year corp eee contributed dollar_figureccc in treasury bills and related repurchase_agreement as a result of this contribution corp eee’s outside_basis increased by dollar_figuressss dollar_figureccc increase from contribution of t bills - dollar_figureccc partnership postu-157409-01 assumption of corp eee’s liability dollar_figuressss allocation of partnership liabilities to corp eee thus corp eee was able to take the full dollar_figurexxx of losses on january year when llc aaa closed out the repurchase_agreement corp eee was relieved of dollar_figuressss of liabilities and such relief of liabilities was deemed to constituted a dollar_figurexxx distribution under sec_1_752-1 because corp eee had little outside_basis to offset the distribution the excess over its basis would constitute gain under sec_731 in december year corp eee contributed dollar_figurevvvv million in t bills and a related repurchase_agreement the effect of such transaction was treated as a contribution of money due to an increase in partnership liabilities to the partnership under sec_1_752-1 corp eee erroneously netted these two transactions together the january closing of the repurchase_agreement and the december contribution of the t bills and repurchase_agreement and did not recognize gain on the january transaction as it should have sec_1_752-1 only permits the netting of liabilities when they are part of the same transaction not when they occur as a result of separate transactions for example netting would be permitted when corp eee contributed the t bills and repurchase_agreement where the contribution of the repurchase_agreement results in both a decrease in corp eee’s liabilities and an increase in corp eee’s share of partnership liabilities netting is not allowed however to offset gain resulting from a decrease in liabilities with basis cause by a subsequent increase in liabilities sec_1_752-1 see also revrul_81_242 1981_2_cb_147 wherein it was held that the condemnation of a building subject_to a mortgage and the subsequent reinvestment of the proceeds into a new_building subject_to a mortgage were separate transactions that did not occur simultaneously thus the liabilities associated with each transactions could not be netted to avoid gain under sec_731 issue application of the disguised sale rules the disguised sale rules of sec_707 do not prevent the shifting of losses at issue in this case sec_707 provides if i there is a direct or indirect transfer of money or other_property by a partner to a partnership ii there is a related direct or indirect transfer of money or other_property by the partnership to such partner and the transfers described in clauses i and ii when viewed together are properly characterized as a sale_or_exchange of property such transfers shall be treated as a transaction where a partner engages in a transaction with a partnership other than in his capacity as a member of such partnership or as a transaction between two or more partners acting other than in their capacity as members of the partnership postu-157409-01 sec_707 provides treatment when there is a direct or indirect transfer of money or other_property by a partner to a partnership and a related direct or indirect transfer of money or other_property by the partnership to the partner none of the facts in this case indicate that there was a transfer of any property either directly or indirectly from llc g to the foreign banks in connection with their contribution of the notes and stock in fact the only distributions made by llc g during the years at issue were in year when llc g distributed dollar_figuretttt in assets to trust h and dollar_figurezzz to individual ss there is no evidence tying either of these distributions to unrelated parties back to the contributions of the notes and stock by the foreign banks rather the transactions appear to have been entered into for the sole purpose of shifting losses not to disguise a sale of property it is also difficult to argue that these transactions are a disguised sale of the notes and stock when the foreign banks actually sold their interest in the partnership to trust h three weeks later well before any distributions case development hazards and other considerations heather maloy ____________________ by clifford m harbourt senior technician reviewer
